FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANDRA PATRICIA MORALES-                         No. 11-70660
MAZARIEGOS,
                                                 Agency No. A070-781-185
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Sandra Patricia Morales-Mazariegos, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reconsider.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Morales-Mazariegos’s

motion to reconsider where the motion failed to establish any error of law or fact in

the BIA’s prior order denying Morales-Mazariego’s motion to reopen. See 8

C.F.R. § 1003.2(b)(1).

      To the extent that Morales-Mazariegos challenges the BIA’s underlying

order denying her motion to reopen, we lack jurisdiction because this petition is

not timely as to that order. See 8 U.S.C. § 1252(b)(1) (petitions for review must be

filed within 30 days of the order); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  11-70660